DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This Office action is in response to the applicant’s communication filed 12/13/2021.
Status of the claims:
Claims 2, and 4 – 22 are pending in the application.
Claims 2, 6, 10 – 13, 15 – 17, and 20 – 21 are amended.
Claims 1 and 3 are cancelled.

The objections to claims 12, 15 – 17, and 22 in the previous action dated 08/11/2021 have been withdrawn in light of the applicant’s amendments filed 12/13/2021.
The rejection of claims 6, 7, 13, 16, and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention due to the recitation of “the assembly is releasably connected with the catheter” in claim 6, “advancing an outer shaft over the stent or stent-based prosthesis” in claim 13, and “wheel” in claim 16 has been withdrawn in light of applicant’s amendments filed 12/13/2021.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.

Claim Objections
Claims 4, 5, 8-15, and 18-21 are objected to because of the following informalities:  
Claim 4, line 4, reads “a catheter releasable connected” which is grammatically incorrect.  It is suggested applicant amend to “a catheter releasably connected”;
Claim 8, line 7, reads “compressed to a target diameter” which would be understood by one of ordinary skill in the art to be “the compressed diameter” recited in the preamble.  As such, it is suggested applicant amend the claim to read “compressed to the compressed diameter” for claim language consistency;
Claim 8, line 8, reads “the pulling suture” which would be understood by one of ordinary skill in the art to be “the at least one pulling suture”. As such, it is 
Claim 15, line 1, reads “an assembly according to claim 2” however the line should read “the assembly according to claim 2”;
Claim 19, line 1, reads “stent-  based” however the line should read “stent-based”;
Claim 21, line 7, reads “the pulling sutures” which would be understood by one of ordinary skill in the art to be “the two or more pulling sutures”. As such, it is suggested applicant amend the claim to read “the two or more pulling sutures” for claim language consistency.
Claims 5, 10-14, 18, 20 are included due to their dependency on an objected claim.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 - 7, 15 – 17, and 21 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claim 2 recites the limitation "the stent or stent prosthesis" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the flared telescoping tube" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner suggests the applicant amend the claim 7 to depend on claim 4 which has proper antecedent bases or amend the claim to recited “a flared telescoping tube”.
Regarding claim 8, the phrase "it" in line 8 renders the claim indefinite because it is unclear what “it” is referring to. For example, it is unclear as to if the term refers to the at least one pulling suture or the stent or stent based prosthesis.  For the purpose of examination, “it” will refer to the stent.
Claim 17 recites the limitation "the pulling sutures" in line 2.  There is insufficient antecedent basis for this limitation in the claim as claim 2 from which claim 17 ultimately depends only recites “a pulling suture”. The examiner suggests to amend claim 2 to read “at least one pulling suture” and then amend claim 17 to read “wherein the at least one pulling suture includes two pulling sutures”.
Claim 21 recites the limitation " the stent or stent prosthesis " in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation " the stent or stent prosthesis " in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 22, the phrase "the pulling suture" in line 8 renders the claim indefinite because it is unclear what if “the pulling suture” is referring to the “first pulling suture”, the “second pulling suture” or both.
Claims 4 – 7 and 15 – 16 are rejected for being dependent on an indefinite claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 lines 3 – 4 reads “connecting the stent or stent-based prosthesis to a pulling means by way of at least one pulling suture”. Further, claim 9 depends from claim 8, and recites an optional limitation reading “the stent or stent based prosthesis is connected to the pulling means by way of the at least one pulling suture”. As such, claim 9 does not necessarily further limit claim 8 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 2, 4 – 6, 8 - 10, 14 - 16, and 19 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dale (US 20120083874 A1) (cited in prior office action) in view of Majercak (US 20180250150 A1) (cited in prior office action).
Regarding claim 2, Dale discloses an assembly of parts comprising of as components, a conical means (funnel 224), a tubular structure (collar 400) within a base part (crimping device 200 first section 210) (paragraph [0073] and shown in both Fig. 5 and Fig. 8) and a pulling suture (tethers 600) (Examiner’s note: Figure 13, tethers 600 can be used with crimping device 200 - paragraph [0087] and Figure 13), wherein the conical means is a funnel (funnel 224); wherein the pulling suture (tethers 600) connects to the stent or stent-based prosthesis (stented valve 100) and pulls the stent or stent-based prosthesis (stented valve 100) through device 200 which comprises the tubular structure (collar 400) (paragraph [0087]); wherein the assembly crimps and/or loads the stent or stent based prosthesis (paragraph [0087]) from an expanded diameter (configuration seen in Fig. 6) to a compressed diameter (configuration seen in Fig. 8).
However, Dale is silent regarding (i) a pulling means including a rotatable wheel, (ii) and at least one pulling suture guidance hole useful for passing through a pulling suture to the rotatable wheel, (iii)
As to (i) – (iii), Majercak teaches, in the same field of endeavor, an assembly of parts for crimping or/and loading a stent or stent- based prosthesis (prosthesis delivery system with collapsible sheath) (abstract) from an expanded diameter (shown in Fig. 6) to a compressed diameter (shown in Fig. 1) comprising of as components, a tubular structure (catheter body 20) within a base part (handle 22) (paragraph [0032], Fig. 2 and Fig. 3), a pulling means (rotatable actuator 80) including a rotatable wheel (rotatable actuator 80) (paragraph [0041] and shown in Figs. 2, 3, and 4 which are all the same embodiment), and at least one pulling suture guidance hole (pull member opening 118) (paragraph [0041] and shown in Figs. 2, 3, and 4 which are all the same embodiment) useful for passing through a pulling suture (pull members 110) to the rotatable wheel (paragraph [0041] and shown in Figs. 2, 3, and 4 which are all the same embodiment), wherein the rotatable wheel (actuator 80) pulls the pulling suture (pull members 110) partially through the pulling suture guidance hole (pull member openings 118) by winding the pulling suture (pull members 110) (paragraphs [0041 – 0042] and shown in Figs. 2, 3, and 4 which are all the same embodiment).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Dale to incorporate the handle / pulling means of Majercak, for the purpose of providing a smoother more controlled retraction of the valve through the funnel, and reducing the effort required for retracting by increasing the mechanical advantage (paragraph [0071] – Majercak). 
Regarding claim 4, the combination of Dale and Majercak above teaches the device of claim 2 above, and Dale further discloses wherein the assembly includes a flared telescoping tube (telescoping pusher 700) (paragraph [0091]) (Examiner’s note: 
Regarding claim 5, the combination of Dale and Majercak above teaches the device of claim 4 above, and Dale further discloses wherein the funnel (funnel 224 on the section 212) and the base part (crimping device 200 first section 210) are releasably connectable (Examiner’s note: each section of the crimping device is releasably connected – paragraph [0066]; thus the funnel and the base are releasably connected).
Regarding claim 6, the combination of Dale and Majercak above teaches the device of claim 2 above, and Dale further discloses the base part (crimping device 200 first section 210 and second section 212) (paragraph [0063] and Fig. 8) is composed of at least two parts (first section 210 and second section 212) (paragraph [0064] and shown in both Fig. 5 and Fig. 8) which are releasably connected (connected via the hinge 206 and second hinge 208); the funnel (funnel 224) and the base part (crimping device 200 first section 210 and second section 212) part are releasably connected (Examiner’s note: each section of the crimping device is releasably connected – paragraph [0066]; thus the funnel and the base are releasably connected); and wherein the assembly is releasably connected (Examiner’s note: the releasable connection is described in paragraph [0098]) with a catheter (catheter 800) (paragraph [0095]).
Regarding claim 8, Dale discloses a method for crimping a stent or stent-based prosthesis (device for collapsing and loading a heart valve) (abstract) from an expanded diameter (Examiner’s note: described in paragraph [0063] and the configuration as seen 
connecting the stent or stent-based prosthesis (valve 100) to a pulling means (distal end of tethers 600) by way of at least one pulling suture (tethers 600) (paragraph [0087]); 
pulling the stent or stent-based prosthesis (valve 100) through device 200 which comprises a funnel (funnel 224) (paragraph [0087]); and 
pulling the stent or stent-based prosthesis (valve 100) through device 200 which comprises pulling through the funnel (funnel 224) into a tubular structure (collar 400) (paragraph [0087]) whereby the diameter of the stent or stent-based prosthesis (valve 100) is compressed to a target diameter (compressed configuration as seen in Fig. 5 and Fig. 8).  
However, Dale is silent regarding wherein the pulling means winds the pulling suture and pulls it at least partially through a pulling suture guidance hole.
As to the above
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Dale to incorporate the handle / pulling means of Majercak, for the purpose of providing a smoother more controlled retraction of the valve through the funnel, and reducing the effort required for retracting by increasing the mechanical advantage (paragraph [0071] – Majercak).
Regarding claim 9, the combination of Dale and Majercak teaches the method of claim 9 above, and Dale further discloses wherein 
only a portion of the stent or stent-based prosthesis (valve 100) is covered by the tubular structure (Examiner’s note: only a portion of the valve 100 is inserted through collar 400, and thus only a portion of the stent is covered by the collar 400 as shown in Fig. 8); 
Regarding claim 10, the combination of Dale and Majercak teaches the device above, and Dale further discloses wherein the stent or stent- based prosthesis (valve 100) is further transferred onto and releasably connected with a catheter (catheter 800) (paragraph [0098], Fig. 22, and Fig. 23).  
Regarding claim 14,
Regarding claim 15, the combination of Dale and Majercak teaches the device of claim 8 above, and Dale further discloses wherein the assembly comprises the stent or stent based prosthesis (stented valve 100) (paragraph [0057]).
Regarding claim 16, the combination of Dale and Majercak teaches the device of claim 1 above, and the combination further teaches wherein the conical means (funnel 224) includes a funnel (funnel 224), the pulling means (actuator 80 - Majercak) includes a wheel (rotatable actuator 80 is a wheel - Majercak) (paragraph [0040] and Fig. 3 – Majercak) and a crimping suture (one of the tethers 600) releasable or deconnectable from the prosthesis (valve 100) (Examiner’s note: one of the tethers 600, when tensioned on the valve crimps the valve at the point of contact. Additionally, paragraph [0089] recites the removal of the tethers once the stent is seated).
Regarding claim 19, the combination of Dale and Majercak teach the device of claim 9 above, and Dale further discloses wherein the stent or stent- based prosthesis (valve 100) is partially covered and then uncovered over the entire axial area (Examiner’s note: the collar 400, can be removed from the valve after placement onto the catheter – paragraph [0099] thus leaving the stented valve fully uncovered; the stented valve is pulled or pushed through the cavity – paragraphs [89, 105] and Figures 15-17], thus leaving a portion of, and then ultimately the whole length of the valve uncovered).
However, the combination of Dale and Majercak not expressly disclose the length of the stent, such that the axial area uncovered would be 2-20mm.
As both the prior art Dale, paragraphs 5 and 94, and the instant invention, abstract, are drawn to a heart valve prosthesis loading device and delivery system, the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). 
The position of the office that the claimed range is considered obvious is further supported as it appears that the stent of Dale would operate equally well with the claimed length since the stent of Dale is intended to be used in a heart valve. Further, applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, indicating simply that the diameter “may” be within the claimed ranges (specification page 8). See MPEP 2144.04.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of 
Regarding claim 20, the combination of Dale and Majercak teaches the device above, and Dale further discloses wherein the stent or stent-based prosthesis (valve 100) is further transferred onto and releasably connected with a catheter tip (tip of catheter 800 – paragraph [0098]) (Examiner’s note: valve 100 is connected to the tip of catheter 800 via grove 806. Additionally, paragraph [0089] recites the removal of the tethers once the stent is seated), and a guide wire shaft (guide wire 812) comprises a stent holder (surface of guide wire 812 can hold valve 100).
Regarding claim 21, Dale discloses an assembly of parts for crimping or/and loading a stent (valve 100) or stent-based prosthesis (device for collapsing and loading a heart valve) (abstract) (paragraph [0095] and Fig. 5 and 6) from an expanded diameter (shown in Fig. 6) to a compressed diameter (shown in Fig. 5) comprising of as components, a conical means (funnel 224), a tubular structure (collar 400) within a base part (crimping device 200 first section 210) (paragraph [0073] and shown in Fig. 5 and Fig. 8) and a pulling suture (tethers 600) (paragraph [0087]); wherein the pulling suture (tethers 600) connects to the stent or stent-based prosthesis (stented valve 100) and pulls the stent or stent-based prosthesis (stented valve 100) into the tubular structure (collar 400) (paragraph [0087]); wherein the assembly crimps and/or loads the stent or 
However, Dale is silent regarding (i) a pulling means including a rotatable wheel, (ii) at least one pulling suture guidance hole useful for passing through a pulling suture; and (iii) wherein two or more pulling sutures are wound around the rotatable wheel.
As to (i) – (iii), Majercak teaches, in the same field of endeavor, an assembly of parts for crimping or/and loading a stent or stent- based prosthesis (prosthesis delivery system with collapsible sheath) (abstract) from an expanded diameter (shown in Fig. 6) to a compressed diameter (shown in Fig. 1) comprising of as components, a tubular structure (catheter body 20) within a base part (handle 22) (paragraph [0032] and Fig. 2), a pulling means (rotatable actuator 80) including a rotatable wheel (rotatable actuator 80) (paragraph [0041] and Figs. 3-4), and at least one pulling suture guidance hole (pull member opening 118) (paragraph [0041] and Fig. 3) useful for passing through a pulling suture, wherein two or more pulling suture (pull members 110) are wound around the rotatable wheel (rotatable actuator 80) (paragraphs [0041 – 0042] and Fig. 4).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Dale to incorporate the handle / pulling means of Majercak, for the purpose of providing a smoother more controlled retraction of the valve through the funnel, and reducing the effort required for retracting by increasing the mechanical advantage (paragraph [0071] – Majercak). 
Regarding claim 22, Dale discloses an assembly of parts for crimping or/and loading a stent (valve 100) or stent-based prosthesis (device for collapsing and loading 
However, Dale is silent regarding (i) a pulling means including a rotatable wheel, (ii) two or more pulling suture guidance holes useful for passing through a pulling suture; and (iii) wherein the two or more pulling suture guidance holes includes a first guidance hole that directs a first pulling suture in a first direction and a second guidance hole that directs a second pulling suture in a second direction different from the first direction.
As to (i) – (iii), Majercak teaches, in the same field of endeavor, an assembly of parts for crimping or/and loading a stent or stent- based prosthesis (prosthesis delivery system with collapsible sheath) (abstract) from an expanded diameter (shown in Fig. 6) to a compressed diameter (shown in Fig. 1) comprising of as components, a tubular structure (catheter body 20) within a base part (handle 22) (paragraph [0032] and Fig. 2), a pulling means (rotatable actuator 80) including a rotatable wheel (rotatable actuator 80) (paragraph [0041] and Figs. 3-4), and at least one pulling suture guidance 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Dale to incorporate the handle / pulling means of Majercak, for the purpose of providing a smoother more controlled retraction of the valve through the funnel, and reducing the effort required for retracting by increasing the mechanical advantage (paragraph [0071] – Majercak). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dale (US 20120083874 A1) (cited in prior office action) and Majercak (US 20180250150 A1) (cited in prior office action), as applied to claim 6 above, and in further view of Golden (US 20090192518 A1) (cited in prior office action).
Regarding claim 7, the combination of Dale and Majercak teaches the device of claim 6 above, and Dale further discloses wherein the assembly includes the flared telescoping tube (telescoping pusher 700) (paragraph [0091]) (Examiner’s note: the definition of flared is “becoming wider at one end” – Cambridge dictionary; with that in 
However, the combination of Dale and Majercak are silent regarding the material of the flared telescoping tube (PTFE).
As to the above, Golden teaches, in the same field of endeavor, a stent recapturing device comprising a plurality of tubing made out of PTFE for the purpose of creating a biocompatible, radially flexible, but axially stiff tube. (Examiner’s note: Dale, paragraph [0092], recites that the pusher 700 should be fairly flexible while also being rigid).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the telescoping pusher of Dale in view of Majercak such that the pusher is made up of PTFE for the purpose of having a tube that is both flexible and stiff, which was cited to by Dale as the preferred characteristics of the pusher.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dale (US 20120083874 A1) (cited in prior office action) and Majercak (US 20180250150 A1) (cited in prior office action), as applied to claim 8 above, and in further view of Tran (US 20170252161 A1) (cited in prior office action).
Regarding claim 11
However, the combination of Dale and Majercak is silent regarding wherein the method includes a step of advancing the outer catheter shaft over the stent or stent-based prosthesis.  
As to the above, Tran teaches, in the same field of endeavor, a stent re-capturing device comprising a stent (valve 30), a funnel (bumper 360), an inner catheter (inner shaft assembly 116), and a step of advancing an outer catheter (outer catheter assembly 114 and capsule 124) (paragraph [0048]) for the purpose of so that during delivery the stent is covered and does not scrape the anatomy of the patient. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the catheter system of Dale in view of Majercak, to incorporate the outer catheter assembly and the capsule for the purpose of covering the stent such that it does not scrape the anatomy of the patient during delivery in view of Tran.
Regarding claim 18, the combination of Dale and Majercak teaches the method of claim 8 above.
However, the combination of Dale and Majercak is silent regarding wherein the method includes a step of advancing the outer catheter shaft over the stent or stent-based prosthesis.  
As to the above, Tran teaches, in the same field of endeavor, a stent re-capturing device comprising a stent (valve 30), a funnel (bumper 360), an inner catheter (inner shaft assembly 116), and a step of advancing an outer catheter (outer catheter assembly 114 and capsule 124) (paragraph [0048]) for the purpose of so that during deliver the stent is covered and does not scrape the anatomy of the patient. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the catheter system of Dale in view of Majercak, to incorporate the outer catheter assembly and the capsule for the purpose of covering the stent such that it does not scrape the anatomy of the patient during delivery in view of Tran.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dale (US 20120083874 A1) (cited in prior office action), in view of Majercak (US 20180250150 A1) and Tran (US 20170252161 A1) (cited in prior office action), as applied to claim 11 above, and in further view of Lim (US 20160250051 A1) (cited in prior office action).
Regarding claim 12, the combination of Dale, Majercak, and Tran teaches the device of above, and Dale further teaches removing the sutures (tethers 600) from the stent (valve 100) (paragraph [0087]).
However, the combination of Dale, Majercak, and Tran is silent regarding wherein the sutures are cut.
As to the above, Lim teaches, in the same field of endeavor, a stent crimping device (folding device 100) (paragraph [0906]) comprising a tubular structure (shaft 101), and a pulling means (bundles 130, pulling thread 170, and rotation device) (paragraph [0918 – 920] and Fig. 21), and sutures (bundles / pulling thread 170), wherein the sutures (bundles / pulling thread 170) are cut, for the purpose of disengaging the threads from the stent / implant (paragraph [0077]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Dale in view of Majercak and Tran such that the sutures (tethers) are cut for the removable of the sutures from the stent, as the method of cutting the sutures for removing them from a stent is well known in the art, and it would have been obvious to substitute one method of removing the sutures from the stent for another.
Regarding claim 13, the combination of Dale, Majercak, Tran, and Lim teaches the device above, and Dale further teaches wherein the method further comprises the steps of: 
wherein the tubular structure (collar 400) is within a base (crimping device 200 first section 210) (Fig. 9);
pulling a flared telescopic tube (pusher 700) out of the base (crimping device 200 first section 210) (Examiner’s note: after pusher 700 helps to push the valve 100 through the cavity of the device 200, the pusher 700 is removed – paragraph [0098] – Dale), 
removing the funnel (funnel 224) (Examiner’s note: after the crimping of the valve onto the catheter 800, the device 200 and the funnel 224 is removed from the catheter – paragraph [0098]), and 
removing the base or the flared telescoping tube (pusher 700) from the catheter (catheter 800) (Examiner’s note: after pusher 700 helps to push the valve 100 through the cavity of the device 200, the pusher 700 is removed – paragraph [0098] – Dale).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dale (US 20120083874 A1) (cited in prior office action) in view of Majercak (US 20180250150 A1) (cited in prior office action), as applied to claim 16 above, and further in view of Lim (US 20160250051 A1) (cited in prior office action).
Regarding claim 17, the combination of Dale and Majercak teaches the device of claim 16 above, and the Dale further teaches wherein the assembly includes two of the pulling sutures (tension threads – paragraph [0556]).
However, the combination of Dale and Majercak is silent regarding the sutures as including a slideable knot.
As to the above, Lim teaches, in the same field of endeavor, a stent crimping device (folding device 100) (paragraph [0906]) comprising a tubular structure (shaft 101), and a pulling means (bundles 130, pulling thread 170, and rotation device) (paragraph [0918 – 920] and Fig. 21), and wherein the sutures (pulling thread 170) includes a slideable knot (releasing string knot – paragraph [0556]) for the purpose of being able to secure the valve, and being able to easily release the valve via pulling the threads. (Examiner’s note: it should be understood that the modification made here is such that the tethers 600 of Dale now comprise the releasing string knot of Lim).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Dale in view of Majercak, to incorporate the slip knot as taught by Lim, for the purpose of being able to secure the valve, and being able to easily release the valve via pulling the threads.

Response to Arguments
In view of the amendments, applicant’s arguments, filed 12/13/2021, with respect to the rejection(s) of claims 2, 4 – 6, and 15 under the primary reference Majercak have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant's arguments filed 12/13/2021, with respect to the rejection under Dale in view of Majercak, have been fully considered but they are not persuasive.
Regarding the argument of “the office action errs in suggesting that one would use the teachings of Majercak for an assembly that crimps and/or loads a stent or stent-based prosthesis.”, it should be understood that the reference of Majercak can recapture a stent for the purpose of relocation of the stent within the body, it can thus be said that the device loads or re-loads the stent onto the delivery device. Furthermore, the combination made above does not rely on the delivery device of Majercak, only the means of retraction of the pull wires. 
Regarding the argument of “the office action provides no evidence that Majercak teaches a pulling suture for connecting to a stent or stent-based prosthesis, as required by independent claims 1, 8, 21 and 22. In contrast, Majercak teaches pull members that do not act on a stent in an expanded state. “ the combination made using Dale in view of Majercak is such that only the retracting means of Majercak is brought into the device of Dale. The device of Dale already teaches the connection of a pulling suture to a stent, thus the pulling wires of Majercak are not being relied upon and the connection and location of the pulling wires of Majercak is not pertinent to the modified device.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                 /KELLY J BEKKER/                 Supervisory Patent Examiner, Art Unit 3771